J-A25007-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA :                IN THE SUPERIOR COURT OF
                                 :                     PENNSYLVANIA
                                 :
          v.                     :
                                 :
                                 :
    WILLIAM RILEY RAMEY, JR.     :
                                 :
               Appellant         :                No. 3638 EDA 2016

            Appeal from the Judgment of Sentence October 25, 2016
                In the Court of Common Pleas of Monroe County
              Criminal Division at No(s): CP-45-CR-0000198-2016


BEFORE:      OTT, J., STABILE, J., and STEVENS, P.J.E.

MEMORANDUM BY OTT, J.:                                  FILED JANUARY 23, 2018

              William Riley Ramey, Jr., appeals the judgment of sentence

imposed on October 25, 2016, in the Court of Common Pleas of Monroe

County. Ramey was found guilty in a non-jury trial of driving while under the

influence —general impairment (DUI), criminal mischief, possession of drug

paraphernalia, and careless driving.1 The trial court imposed an aggregate

sentence of six months’ probation.2            In this appeal, Ramey challenges the


____________________________________________


   Former Justice specially assigned to the Superior Court.

1 75 Pa.C.S. §§ 3802(a)(1), 18 Pa.C.S. § 3304(a)(1), 35 P.S. § 780-
113(a)(32), and 75 Pa.C.S. § 3714(a), respectively.

2 On the DUI charge, the trial court sentenced Ramey to a term of six months’
probation and ordered him to pay a fine of $300.00, as well as costs,
restitution, and fees. On the criminal mischief charge, the trial court imposed
J-A25007-17


sufficiency of the evidence of identification, and the trial court’s admission of

Ramey’s inculpatory statement on grounds of the corpus deliciti rule over

defense objection, and the sufficiency of the evidence to sustain his

convictions for DUI/general impairment and careless driving.3 See Ramey’s

Brief at 4. Based upon the following, we vacate the judgment of sentence as

to the summary conviction of careless driving; otherwise, we affirm.

        The trial court has summarized the facts giving rise to the charges

against Ramey:

               William Riley Ramey, Jr., [] was arrested on October 22,
        2015, on suspicion of driving under the influence. Officer
        Christopher Gupko of the Pocono Township Police responded to a
        call that a vehicle had struck the front gate at Outdoor World, a
        campground located off of Pennsylvania State Route 611. Upon
        arriving at Outdoor World, Officer Gupko was advised by Annelise
        Bird, an Outdoor World employee, that a man drove a pick-up
        truck bearing Florida registration R8BUM through the gate. Ms.
        Bird further advised that the man had fled after being told that
        the police had been called, but that she was familiar with this man,
        who was staying in cabin E25.

              Officer Gupko made contact with [Ramey] at cabin E25,
        outside of which he observed a pick-up truck matching Ms. Bird’s
        description and bearing Florida registration R8BUM. [Ramey]
        advised Officer Gupko that he had forgotten about the gate and
        struck it with his truck. [Ramey] also revealed that he had recently
        consumed two beers at the Amber Inn, which is located
        approximately three miles north of Outdoor World, and that he
____________________________________________


a concurrent sentence of 90 days’ probation and ordered Ramey to pay costs.
On the drug paraphernalia charge, the trial court imposed a concurrent
sentence of 90 days’ probation. On the summary offense of careless driving,
the trial court sentenced Ramey to pay a fine in the amount of $50.00 plus
costs. See N.T., 10/25/2016, at 4–6.

3   We have reordered Ramey’s issues for purposes of this discussion.

                                           -2-
J-A25007-17


       had subsequently driven from the Amber Inn to Outdoor World.
       [Ramey] completed several field sobriety tests and, based on his
       performance of such tests, was placed under arrest. A search
       incident to this arrest revealed a metal pipe containing a small
       amount of marijuana.

Trial Court Opinion, 3/7/2016, at 1–4 (record citations omitted).

       As stated above, the trial court found Ramey guilty of DUI/general

impairment, criminal mischief, possession of drug paraphernalia, and careless

driving. Following sentencing, Ramey filed this appeal.4

       First, Ramey contends there is insufficient evidence to support his

convictions for DUI, careless driving, and criminal mischief because the

eyewitness’s identification at trial was “coercive.” Ramey’s Brief at 13.

       Our standard of review for a sufficiency challenge is well settled:

       The standard we apply in reviewing the sufficiency of the evidence
       is whether viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying [the above] test, we may not
       weigh the evidence and substitute our judgment for the fact-
       finder. In addition, we note that the facts and circumstances
       established by the Commonwealth need not preclude every
       possibility of innocence. Any doubts regarding a defendant's guilt
       may be resolved by the fact-finder unless the evidence is so weak
       and inconclusive that as a matter of law no probability of fact may
       be drawn from the combined circumstances. The Commonwealth
       may sustain its burden of proving every element of the crime
       beyond a reasonable doubt by means of wholly circumstantial
____________________________________________


4 Ramey timely complied with the trial court’s order to file a Pa.R.A.P. 1925(b)
concise statement of errors complained of on appeal. The trial court granted
Ramey’s motion for leave to file an amended concise statement following the
filing of the trial transcript, and Ramey timely filed an amended concise
statement. See Concise Statement, 1/11/2017; Amended Concise Statement,
2/27/2017.

                                           -3-
J-A25007-17


      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the [finder] of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Best, 120 A.3d 329, 341 (Pa. Super. 2015) (citations

omitted). “In addition to proving the statutory elements of the crimes charged

beyond a reasonable doubt, the Commonwealth must also establish the

identity   of   the    defendant   as    the   perpetrator   of   the   crimes.”

Commonwealth v. Brooks, 7 A.3d 852, 857 (Pa. Super. 2010).

      Here, Ramey argues:

      The sole civilian witness in this case, Anneliese Bird was asked to
      identify [Ramey] at trial. Initially, she stated that she could not
      identify the individual in the courtroom and stated, “I’m not sure.”
      Over the defense objection, the prosecutor asked Ms. Bird “is
      there anyone in this courtroom that you remember seeing is the
      person that got - - does anyone look like that person.” Ms. Bird
      identified [Ramey].

      During cross-examination, Ms. Bird’s identification, she later
      admitted, was simply because [Ramey] “had to be” the one
      because he was the only individual in the courtroom who was
      neither a police officer nor a lawyer. Specifically, she was asked if
      she would have been able to identify [Ramey] as the individual
      who committed the offense [if] he had not been sitting in the
      courtroom. Ms. Bird testified, “No. Probably not.” During re-direct,
      Ms. Bird was unable to provide any other identifying information
      about [Ramey].

      As such, the identification of [Ramey] in this case was so coercive
      as to defy credibility.

Ramey’s Brief at 13 (record citations omitted).

      We find no merit in this argument because Ramey ignores the testimony

of Officer Gupko.     Specifically, Officer Gupko testified that on October 22,

                                        -4-
J-A25007-17


2015, he responded to a call from Outdoor World, and spoke to Ms. Bird, who

told him a truck drove through the gate of Outdoor World, that the driver was

intoxicated, and that he had fled when she called police. See N.T., 8/30/2016,

at 26–27. Officer Gupko stated Ms. Bird provided him with a description and

license plate number of the truck, as well as the cabin address where the

driver could be found. Id. at 26–27. A few minutes later, Officer Gupko made

contact with an individual at this cabin, where he observed a vehicle matching

Ms. Bird’s description. Id. at 27–28, 35. The individual told Officer Gupko

that “he forgot the gate was there or something along those lines.” Id. at 29.

At trial, Officer Gupko indicated that the individual to whom he spoke was

Ramey. Id. at 28.

      The trial court opined that even disregarding Ms. Bird’s testimony,

“Officer Gupko indicated at trial, in no uncertain terms, that this individual was

[Ramey].” Trial Court Opinion, 8/30/2016, at 7. The trial court obviously

credited Officer Gupko’s identification of Ramey and we defer to the trial

court’s credibility determinations that are supported by the record. See Best,

supra, at 341 (“[T]he [finder] of fact while passing upon the credibility of

witnesses and the weight of the evidence produced, is free to believe all, part

or none of the evidence”). Accordingly, Ramey’s first claim warrants no relief.

      In his second issue, Ramey contends the trial court erred in admitting

the inculpatory statements he made to Officer Gupko because the

Commonwealth had not established the corpus deliciti of the crime. Ramey


                                      -5-
J-A25007-17


argues a Section 3802(a) DUI violation must occur on a highway or trafficway

pursuant to 75 Pa.C.S. § 3101, and there was no independent evidence that

he had operated a vehicle on a highway or trafficway.

      The principles that guide our review are as follows:

      The corpus delicti rule is a rule of evidence. Our standard of review
      on appeals challenging an evidentiary ruling of the trial court is
      limited to a determination of whether the trial court abused its
      discretion. The corpus delicti rule places the burden on the
      prosecution to establish that a crime has actually occurred before
      a confession or admission of the accused connecting him to the
      crime can be admitted. The corpus delicti is literally the body of
      the crime; it consists of proof that a loss or injury has occurred as
      a result of the criminal conduct of someone. The criminal
      responsibility of the accused for the loss or injury is not a
      component of the rule. The historical purpose of the rule is to
      prevent a conviction based solely upon a confession or admission,
      where in fact no crime has been committed. The corpus delicti
      may be established by circumstantial evidence. Establishing the
      corpus delicti in Pennsylvania is a two-step process. The first step
      concerns the trial judge’s admission of the accused’s statements
      and the second step concerns the fact finder's consideration of
      those statements. In order for the statement to be admitted, the
      Commonwealth must prove the corpus delicti by a preponderance
      of the evidence. In order for the statement to be considered by
      the fact finder, the Commonwealth must establish the corpus
      delicti beyond a reasonable doubt.

Commonwealth v. Young, 904 A.2d 947, 956 (Pa. Super. 2006) (citation

omitted).

      Pennsylvania courts have recognized an exception to the corpus deliciti

rule for closely related crimes:

      [W]here a defendant’s confession relates to two separate crimes
      with which he is charged, and where independent evidence
      establishes the corpus delicti of only one of those crimes, the
      confession may be admissible as evidence of the commission of
      the other crime. This will be the case only where the relationship


                                      -6-
J-A25007-17


      between the two crimes is sufficiently close to ensure that the
      policies underlying the corpus delicti rule are not violated.

Commonwealth v. Fears, 836 A.2d 52, 67 (Pa. 2003).

      Here, the trial court rejected Ramey’s corpus delicti argument, finding

the rule was not violated because Ms. Bird’s testimony constituted

circumstantial evidence that Ramey had driven his vehicle on State Route 611.

In addition, and apart from that rationale, the trial court relied on the closely

related crimes exception to the corpus delicti rule. The trial court explained:

      We note initially that, prior to the admission of [Ramey’s]
      inculpatory   statements,   Ms.    Bird’s  testimony    provided
      circumstantial evidence that, in order to access the road where
      she witnessed [Ramey] operate his vehicle, one must first drive
      on State Route 611. Independent of such circumstantial evidence,
      however, we do not believe that the corpus deliciti rule would
      preclude the admission of [Ramey’s] statements.

      One notable exception to the corpus delicti rule, referred to as the
      closely related crimes exception, permits the admission of
      inculpatory statements if the            Commonwealth presents
      independent evidence of a closely related crime. Commonwealth
      v. Taylor, 831 A.2d 587, 591 (Pa. 2003). In Taylor, the
      Pennsylvania Supreme Court endorsed the standard initially
      articulated in Commonwealth v. Bardo, 709 A.2d 871 (Pa.
      1998), as the proper test for this exception. Id. at 594. This
      standard requires “the relationship between the crimes to be
      sufficiently close so as to avoid admitting a confession for a crime
      that did not occur.” Id.

      Prior to the admission of [Ramey’s] inculpatory statements to
      Officer Gupko, and the defense objection thereto, the
      Commonwealth presented independent evidence that [Ramey]
      had committed criminal mischief. A person commits criminal
      mischief if he intentionally or recklessly damages the tangible
      property of another. 18 Pa.C.S. § 3304(a)(1). Ms. Bird testified
      that a vehicle “went through” the Outdoor World gate, which
      caused damage to the gate. Ms. Bird further testified that she
      interacted with the driver of the vehicle shortly after he had struck

                                      -7-
J-A25007-17


      the gate and that “he was drunk.” Ms. Bird’s testimony is sufficient
      independent evidence that [Ramey] recklessly damaged Outdoor
      World’s tangible property, in that he operated his vehicle, while
      under the influence of alcohol, near the Outdoor World gate that
      he ultimately damaged.

      [Ramey’s] criminal mischief and DUI convictions are sufficiently
      close to satisfy the underlying purpose behind the corpus delicti
      rule. Each conviction was a result of the same underlying incident,
      and both factually rely on [Ramey’s] operation of a vehicle while
      he was under the influence of alcohol. Accordingly, the closely
      related crimes exception to Pennsylvania’s corpus delicti rule
      permitted the admission of [Ramey’s] inculpatory statements to
      Officer Gupko at trial.

Trial Court Opinion, 3/7/2016, at 8–9. We agree with the trial court’s careful

analysis and conclude that no further discussion is warranted by this Court.

Therefore, we reject Ramey’s corpus delicti argument.

      Lastly, Ramey challenges the sufficiency of the evidence to support his

convictions for DUI and careless driving. Specifically, he claims “[t]here is no

evidence [Ramey] drove, operated, or was in actual physical control of the

movement of a vehicle on a highway or trafficway.” Ramey’s Brief at 8.

      In reviewing Ramey’s argument we apply the standard of review stated

above. See Best, supra.

      Relevant to Ramey’s DUI conviction, Section 3802(a)(1) of the Motor

Vehicle Code provides:

      An individual may not drive, operate or be in actual physical
      control of the movement of a vehicle after imbibing a sufficient
      amount of alcohol such that the individual is rendered incapable
      of safely driving, operating or being in actual physical control of
      the movement of the vehicle.




                                     -8-
J-A25007-17


75 Pa.C.S. § 3802(a)(1).      Furthermore, relevant to his careless driving

conviction, Section 3714 provides:

      Any person who drives a vehicle in careless disregard for the
      safety of persons or property is guilty of careless driving, a
      summary offense.

75 Pa.C.S. § 3714(a).

      Application of the above provisions is subject to Section 3101, which

states:

      (a) General rule. — Except as provided in subsection (b), the
      provisions of this part relating to the operation of vehicles refer
      exclusively to the operation of vehicles upon highways except
      where a different place is specifically referred to in a particular
      provision.

      (b) Serious traffic offenses. — The provisions of section 3345
      (relating to meeting or overtaking school bus), Subchapter B of
      Chapter 37 (relating to serious traffic offenses) and Chapter 38
      (relating to driving after imbibing alcohol or utilizing drugs) shall
      apply upon highways and trafficways throughout this
      Commonwealth.

75 Pa.C.S. § 3101 (emphasis added). Because the offense of DUI is set forth

in Subchapter 38 of the Motor Vehicle Code, it is a “serious traffic offense”

under Section 3101(b), and the Commonwealth must show the offense

occurred on a highway or on a trafficway. Because the offense of careless

driving is included in Subchapter A — not Subchapter B — of Chapter 37, the

offense falls within the “general rule” of Section 3101(a), and the

Commonwealth must show the offense occurred on a highway.

      The Motor Vehicle Code defines the terms “highway” and “trafficway”,

as follows:

                                      -9-
J-A25007-17


      “Highway.” —The entire width between the boundary lines of
      every way publicly maintained when any part thereof is open to
      the use of the public for purposes of vehicular travel. The term
      includes a roadway open to the use of the public for vehicular
      travel on grounds of a college or university or public or private
      school or public or historical park.

      “Trafficway.” —The entire width between property lines or other
      boundary lines of every way or place of which any part is open to
      the public for purposes of vehicular travel as a matter of right or
      custom.

75 Pa.C.S. § 102.

      Ramey argues “[t]estimony from Ms. [Annelise] Bird established that

Outdoor World is a private facility,” and “[a]ccess to Outdoor World by vehicle

is accomplished by turning from State Route 611 on to a long private drive.”

Ramey’s Brief at 11.     Ramey relies on the fact that “Officer Gupko, the

arresting officer, testified that there were no witnesses that observed [Ramey]

drive on Rout[e] 611.” Id. Ramey further maintains that, “[e]ven assuming

Ms. Bird was accurate in her identification [of Ramey], which is specifically

denied, there is no evidence [Ramey] operated a vehicle anywhere other than

at the security guard post, i.e. private property.” Id. at 12. Ramey asserts:

      Because the security building exists specifically for the purpose of
      keeping vehicles and individuals out of the campground, it cannot
      be maintained that this area of the drive is ‘open to the public for
      the purpose of vehicular travel as a right or custom’ [referring to
      definition of “trafficway”]. As such, [Ramey’s] conviction for DUI
      must be reversed.”

Id. at 12.   Further, Ramey maintains that even if this Court were to find that

Ramey operated his vehicle on a trafficway, his conviction for careless driving

must be reversed because that offense must occur on a highway. Id.

                                     - 10 -
J-A25007-17


      The trial court, in its opinion, rejected Ramey’s arguments, reasoning

that there was sufficient evidence from Ramey’s own admissions, and/or from

Ms. Bird’s testimony, to enable the trial court to conclude Ramey had travelled

on State Route 611 at the relevant time. The trial court opined:

      Officer Gupko testified that [Ramey] told him that he had driven
      to Outdoor World from the nearby Amber Inn, where he had
      consumed two beers. Transcript of Proceedings at 29-30, 35;
      August 30, 2016. “The Amber Inn is approximately three miles
      from Outdoor World, North on 611.” Id. at 29 (emphasis added).
      [Ramey’s] statements alone are sufficient to demonstrate, beyond
      a reasonable doubt, that he operated his vehicle on State Route
      611; however, because [Ramey] takes issue with the admission
      of his statements at trial under Pennsylvania’s corpus delicti rule,
      we will continue our analysis.

      Assuming, arguendo, that [Ramey’s] statements were not
      properly admitted at trial, sufficient circumstantial evidence
      remains to support the conclusion that [Ramey] operated his
      vehicle on State Route 611. Ms. Bird testified that between State
      Route 611 and the booth in which she was located when [Ramey]
      stuck the gate there is only a parking lot where trailers are stored.
      Id. at 16. There are no other businesses on this road, which
      “comes off of 611.” Id. at 16-17, 41. Because we had no reason
      to believe that [Ramey] was coming from the trailer storage lot,
      we concluded that he must have driven on State Route 611 in
      order to access this road.

Trial Court Opinion, 3/7/2016, at 5-6.

      We agree with the trial court the evidence is sufficient to support the

DUI conviction. However, we conclude the evidence is insufficient to support

the careless driving conviction.

      After Officer Gupko was summoned to Outdoor World and spoke to

Ramey, he administered a field sobriety test, which Ramey failed. Ramey’s

argument that there were no witnesses that observed him driving on State

                                     - 11 -
J-A25007-17


Route 611 overlooks the circumstantial evidence that was presented via Ms.

Bird’s testimony.   Furthermore, Ramey’s own statements to Officer Gupko

were sufficient proof that he drove on State Route 611. In addition, the road

leading from Route 611 to Outdoor World is properly considered a trafficway.

See Commonwealth v. Lees, 135 A.3d 185, 189 (Pa. Super. 2016)

(“Pennsylvania law recognizes that roadways in private areas, or areas

restricted to permit-holders, can still meet the ‘public use’ requirement for

purposes of Sections 3101, 102 and the DUI statute.”); Commonwealth v.

Zabierowsky, 730 A.2d 987, 989 (Pa. Super. 1999) (holding restricted

parking garage constituted a trafficway that was open to the public).

Therefore, we reject Ramey’s sufficiency challenge to his DUI conviction.

      Nevertheless, we find merit in Ramey’s sufficiency claim regarding his

careless driving conviction, 75 Pa.C.S. § 3714. At trial, the Commonwealth

argued that “the careless driving … would follow along with the driving under

the influence, in that when a person is driving under the influence, especially

in the manner that [Ramey] had driven through the gate, that would be

enough to show that he was carelessly driving.” N.T., 8/30/2016, at 53.

      As discussed above, the evidence was sufficient to convict Ramey of DUI

not only based on his admissions and circumstantial evidence that he operated

his vehicle on a highway, but also because the road leading to Outdoor World

constitutes a trafficway.   However, Section 3714 is not a “serious traffic

offense” under Section 3101(b), and its application is not extended to


                                    - 12 -
J-A25007-17


trafficways by any other provision of the Vehicle Code. See 75 Pa.C.S. §

3101(a) (“the provisions of this part relating to the operation of vehicles refer

exclusively to the operation of vehicles upon highways except where a

different place is specifically referred to in a particular provision.”).

Consequently, because the damaged gate is located on a trafficway, we

conclude the evidence is insufficient to support the careless driving conviction.

Accordingly, we vacate the judgment of sentence as to the summary

conviction of careless driving.

      Judgment of sentence affirmed in part, and vacated in part.            The

judgment of sentence is vacated as to the summary conviction of careless

driving; otherwise, the judgment of sentence is affirmed.            Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:1/23/18




                                     - 13 -